          Case 2:18-cv-02394-APG-VCF Document 204 Filed 06/01/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 EDWARD GEORGE,                                           Case No.: 2:18-cv-02394-APG-VCF

 4          Plaintiff                                      Order for Stipulation of Dismissal or
                                                                      Status Report
 5 v.

 6 BIOMET, INC., et al.,

 7          Defendants

 8

 9         On January 23, 2020, the parties advised the court that this case had settled. ECF No.

10 202. Several months have passed and the parties have not filed a stipulation of dismissal.

11         IT IS THEREFORE ORDERED that by June 19, 2020, the parties shall file either a

12 stipulation of dismissal or a status report. The failure to do so may result in dismissal of this case

13 without further notice.

14         DATED this 1st day of June, 2020.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
